Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Paul Bernkopf on 3/4/21

AMENDMENTS TO THE CLAIMS 

(Currently Amended) A spectrum access system (SAS) control system of a first SAS, comprising:
	processing circuitry configured to:
		on a radial line by radial line basis, define propagation analysis points for at least one radial line;
		for each radial line, determine terrain elevation data for a propagation analysis point on the corresponding radial line at a maximum radial distance, where the terrain elevation data is determined using terrain elevations, for terrain elevation points on a radial line, obtained from an external database;
		for each radial line, determine contour points; and
		upon determining the contour points, generate a protection zone perimeter around a radio, where the processing circuitry is further configured to regulate transmission of one or more other radios in the protection zone perimeter so that a level of interference a protection zone does not exceed a first threshold level; and
	a communications system coupled to the processing circuitry;[[ and]]
	wherein the communications system is configured to be coupled to the external database and at least one radio[[ ]].

(Original) The SAS control system of claim 1, wherein the communications system is configured to be coupled to at least one of: at least one environmental sensing capability (ESC) system, and at least one other SAS.

(Previously Presented) The SAS control system of claim 1, wherein determining terrain elevation data comprises estimate a terrain elevation for a terrain elevation point on a radial line using two or more terrain elevations obtained from the external database.

(Currently Amended) The SAS control system of claim 1, wherein determining the terrain elevation data comprises calculate [[the]]a lateral position of each terrain elevation point on each radial line using a lateral position R0,0 of the radio, an incremental distance between terrain elevation points on each radial line, and one of Vincenty’s formulae.

(Previously Presented) The SAS control system of claim 1, wherein defining the propagation analysis points comprises select (N+1) * (360/m) propagation analysis points, where m is an incremental angle and N is a number of propagation analysis points along each radial line.

(Currently Amended) A method, configured to be performed by a spectrum access system (SAS) control system of a SAS, comprising[[,]];
	defining propagation analysis points for radial line Rp;
	determining terrain elevation data for a propagation analysis point on the radial line Rp at a maximum distance, where the terrain elevation data is generated using terrain elevations, for terrain elevation points on the radial line Rp, obtained from an external database;
	determining [[the]]a contour point for the radial line Rp; and
al lines[[i]], generating a protection zone perimeter around a radio, where transmission of one or more other radios in the protection zone perimeter is regulated so that a level of interference at the radio from the one or more other radios within the protection zone does not exceed a first threshold level;
	wherein the SAS control system is configured to be coupled to at least one radio.

(Previously Presented) The method of claim 6, wherein generating the protection zone perimeter further comprises low pass filtering the protection zone perimeter.

(Currently Amended) The method of claim 6, wherein determining the terrain elevation data comprises:
	estimating a terrain elevation for a terrain elevation point on the radial line Rp using two or more terrain elevations obtained from the external database

(Previously Presented) The method of claim 8, wherein estimating the terrain elevation comprises interpolating terrain elevation using the two or more terrain elevations obtained from the external database.

(Cancelled)

(Currently Amended) The method of claim 6, wherein determining the terrain elevation data comprises calculating [[the]]a lateral position of each terrain elevation point on the radial line Rp using a lateral position of a radio R0,0, an incremental distance between terrain elevation points on the radial line Rp, and one of Vincenty’s formulae.

(Previously Presented) The method of claim 6, wherein defining the propagation analysis points comprises:
	selecting (N+1) * (360/m) propagation analysis points, where m is an incremental angle and N is a number of propagation analysis points along each radial line Rp.

(Currently Amended) The method of claim 12, further comprising determining N by taking [[the]]an integer value of [[the]]a quotient of a maximum radial distance Rmax divided by an incremental distance between propagation analysis points on the radial line Rp.


(Currently Amended) A program product comprising a non-transitory processor readable medium on which program instructions are embodied, wherein the program instructions are configured, when executed by at least one programmable processor of a spectrum access system (SAS) control system of a SAS, to cause the at least one programmable processor to:
	define propagation analysis points for radial line Rp;	
	determine terrain elevation data for a propagation analysis point on the radial line Rp at a maximum distance, where the terrain elevation data is generated using terrain elevations, for terrain elevation points on the radial line Rp, obtained from an external database;
	determine [[the]]a contour point for the radial line Rp; and
	upon determining contour points for M radial lines[[i]], generating a protection zone perimeter around a radio, where transmission of one or more other radios in the protection zone perimeter is regulated so that a level of interference at the radio from the one or more other radios within [[the]]a protection zone does not exceed a first threshold level;
	wherein the SAS control system is configured to be coupled to at least one radio.

(Previously Presented) The program product of claim 14, wherein generating the protection zone perimeter further comprises low pass filter the protection zone perimeter.

(Previously Presented) The program product of claim 14, wherein determining the terrain elevation data comprises:	
	estimate a terrain elevation for a terrain elevation point on the radial line Rp using two or more terrain elevations obtained from the external database.

(Previously Presented) The program product of claim 16, wherein estimating the terrain elevation comprises interpolating terrain elevation using two or more terrain elevations obtained from the external database.
(Currently Amended) The program product of claim 14, wherein determining the terrain elevation data comprises:
	calculate [[the]]a lateral position of each terrain elevation point on the radial line Rp using a lateral position of a radio R0,0, an incremental distance  between terrain elevation points on the radial line Rp, and one of Vincenty’s formulae.

(Previously Presented) The program product of claim 14, wherein defining the propagation analysis points comprises:
	selecting (N+1) * (360/m) propagation analysis points, where m is an incremental angle and N is a number of propagation analysis points along each radial line Rp.

(Currently Amended) The program product of claim 19, wherein the program instructions are further configured to cause the at least one programmable processor to determine N by taking [[the]]an integer value of [[the]]a quotient of a maximum radial distance Rmax divided by an incremental distance  between propagation analysis points on a radial line Rp. 

(Currently Amended) The SAS control system of claim 1, wherein determining the contour point comprises:
	for each propagation analysis point, match [[the]]a lateral position of the propagation analysis point to a closest lateral position of a terrain elevation point on the radial line;
	obtain elevations from the terrain elevation data for a subset of terrain elevation points on the radial line corresponding to each propagation analysis point on the radial line; and
	determine a propagation analysis point on the radial line closest to the radio from which the radial line projects where an estimated power level is below a second threshold level.

(Previously Presented) The SAS control system of claim 3, wherein estimating the terrain elevation comprises interpolate a terrain elevation using the two or more terrain elevations obtained from the external database.

(Currently Amended) The method of claim 6, wherein determining the contour point comprises:
a lateral position of the propagation analysis point to a closest lateral position of a terrain elevation point on the radial line;
	obtaining elevations from the terrain elevation data for a subset of terrain elevation points on the radial line Rp corresponding to each propagation analysis point on the radial line Rp; and
	determining a propagation analysis point on the radial line Rp closest to the radio from which the radial line Rp projects where an estimated power level is below a second threshold level.

(Currently Amended) The program product of claim 14, wherein determining the contour point comprises:
	for each propagation analysis point, match [[the]]a lateral position of the propagation analysis point to a closest lateral position of a terrain elevation point on the radial line;
	obtain elevations from the terrain elevation data for a subset of terrain elevation points on the radial line Rp corresponding to each propagation analysis point on the radial line Rp; and
	determine a propagation analysis point on the radial line Rp closest to the radio from which the radial line Rp projects where an estimated power level is below a second threshold level.


Claims 1-9, 11-24 are allowed.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the 

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415